The Court.
The writ must be dismissed. The writ will not lie where there is an appeal, and if there is an appeal, but the time for taking it has elapsed, the writ . will not lie. (In re Stuttmeister, ante, p. 322; Miliken v. Huber, 21 Cal. 166; Bennett v. Wallace, 43 Cal. 25.)
Writ dismissed.
McFarland, J., concurring.
I concur in the judgment; but in my opinion there might be a case where, on account of unusual circumstances, a writ of review' would lie although there had been, at one time, a right of appeal, — as intimated in Kimple v. Superior Court of San Francisco, 55 Cal. 136.